DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 12, and 17 are objected to because of the following informalities:   
	Claims 6, 12, and 17 recite the acronyms “VRF” and “PAC”.  While these acronyms are described in the specification, the acronyms should also be properly defined within the claims.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (US 2010/0180630 A1) in view of Kasahara et al. (US 2010/0198416 A1).
As per claims 1, 7, and 13, Ogawa et al. disclose a refrigeration cycle/method/controller arrangement including an outdoor unit (compressor and condenser 6), an indoor unit (evaporator 3), and a controller 11 for controlling the refrigeration cycle using at least one electronic expansion valve 5, the controller comprising: a velocity PID component  executing velocity PID control using a pulse number for driving an EEV (para. 0019, lines 12-15; para. 0082, lines 5-6; para. 0087, line 7; etc. regarding PID control of valve 5 to control flow rate (i.e., velocity)); a three-state controller determining a driving state of the EEV and generating pulse commands designating the driving state (states include an opening state (para. 0149; 0160; etc.); closing state (para. 0151; etc.), and a stoppage state (para. 0105, lines 1-9 regarding an intermediate stoppage value); a state machine driving the EEV depending on the pulse commands generated by the three-state controller (each of the cited paras. 0149, 0160, 0151, and 0105 discuss the respective states being controlled according to generated pulse commands).
	Osaka et al. do not a plurality of indoor units.  Kasahara et al. teach a refrigeration cycle wherein PID controls are applied to expansion valves 26 of a plurality of indoor units 27 (Figs. 1 & 2; para. 0080, lines 1-4; para. 0081, lines 1-4)).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the controls of Osaka et al. to a system comprising plural indoor units for the purpose of effectively and selectively controlling flow rate in a case where the temperatures of multiple spaces a to be controlled.
	As per claims 2, 8, and 16, Osaka et al. further teach wherein the driving state is selected from a plurality of potential driving states of the EEV, the driving states comprising an opening state, a closing state, and a stopping state (again, states include an opening state (para. 0149; 0160; etc.); closing state (para. 0151; etc.), and a stoppage state (para. 0105, lines 1-9 regarding an intermediate stoppage value).

	As per claims 4, 10, and 14, wherein the three-state controller generates the pulse commands for opening the EEV and the pulse commands for closing the EEV depending on the value stored in the storage (see paras. 0149, 0141, 0160, etc. regarding generating pulse opening/closing commands based on a target (i.e., stored) value.
	As per claims 5, 11, and 15, Osaka et al. do not teach wherein the refrigeration cycle accepts a request for manual operation under the velocity PID control and allows the manual operation using computation results of the velocity PID component.  However, it is well established in case law that mere automation of a manual activity (or in this case manualization of an automated activity) is not in itself patentable subject matter.  Thus, this feature is not patentably distinguishable over the applied prior art.
	As per claims 6, 12, and 17, note that the preambles of the claims are directed to the refrigeration cycle itself (or control of the refrigeration itself), and thus the details of any air conditioning system employing the refrigeration cycle is beyond outside the scope of the claims, and is only accorded weight in that the refrigeration cycle must be capable of being applied within such a system.  First, it is noted that the refrigeration system of Osaka et al. as simply ac common type of refrigeration circuit that is broadly applicable to ,any typed of refrigeration and air conditioning applications.  Further, Osaka et al. nevertheless teach the system having variable refrigerant flow rates, and is thus considered to be a VRF (variable refrigerant flow) .
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (US 2010/0180630 A1) in view of Kasahara et al. (US 2010/0198416 A1), and further in view of Lin et al. (US 2015/0027139 A1).
	As per claims 18-20, Osaka et al. do not teach the exact location of the controller. Regarding claims 18-19, Lin et al. teach the general idea of PID expansion valve controls (paras. 0008, 0038, 0079, etc.) being performed by a controller (PID control module 214) wherein the controller is positioned remotely from the refrigeration cycle via a network (para. 0102).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide for controlling the system of Osaka et al. for the simple purpose of user convenience.  Regarding claim 20, while Osaka et al. do not positioning the controller within the indoor or outdoor units, such is simply considered an obvious rearrangement of existing parts that would not affect the overall functioning of the system, and also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention for simple convenience and simplicity of installation.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Iwaki et al. (US 7,762,094 B2) teach an alternative expansion valve PID control arrangement.
	Ohya et al. (US 4,745,767) teach controlling refrigerant flow rate using expansion valve PID controls.
	Luo et al. (US 2018/0017271 A1) teach expansion valve PID controls applied to a system comprising a plurality of evaporators.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763